 HANDI-BAG CO.Handi-Bag Co., Inc., and Bags by Gail, Inc., Debt-ors-in-Possession: Semco Capital Group Ltd.,Eli Shashoua and Michael Fisher, Individualsand Leather Goods, Plastics, Handbags & Nov-elty Workers' Union, Local 1, AFL-CIO. Case2-CA-1718018 August 1983DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTERUpon a charge filed on 10 April 1980 by LeatherGoods, Plastics, Handbags & Novelty Workers'Union, Local 1, AFL-CIO, herein called theUnion, and duly served on Handi-Bag Co., Inc.,and Bags by Gail, Inc., the General Counsel of theNational Labor Relations Board, by the RegionalDirector for Region 2, issued a complaint andnotice of hearing on 30 June 1980, against Handi-Bag Co., Inc., and Bags by Gail, Inc., alleging thatthey had engaged in and were engaging in unfairlabor practices affecting commerce within themeaning of Sections 8(a)(l), (3), and (5), 8(d), and2(6) and (7) of the National Labor Relations Act,as amended. Copies of the charge and complaintand notice of hearing before an administrative lawjudge were duly served on the parties to this pro-ceeding. On 24 July 24 1980 Handi-Bag Co., Inc.,and Bags by Gail, Inc., filed an answer to the com-plaint, admitting in part, and denying in part, theallegations in the complaint, and raising certain af-firmative defenses.Upon an amended charge filed on 7 July 1980,by the Union, and duly served on Handi-Bag Co.,Inc., Bags by Gail, Inc., Semco Capital GroupLtd., Eli Shashoua, and Michael Fisher, the Gener-al Counsel of the National Labor Relations Board,by the Regional Director for Region 2, issued anamended complaint and notice of hearing on 7 Oc-tober 1980, alleging that Respondents' had en-gaged in and were engaging in unfair labor prac-tices affecting commerce within the meaning ofSections 8(a)(l), (3), and (5), 8(d), and 2(6) and (7)of the National Labor Relations Act, as amended.Copies of the amended charge and amended com-plaint and notice of hearing before an administra-tive law judge were duly served on the parties tothis proceeding.With respect to the unfair labor practices, theamended complaint alleges in substance that Re-spondents violated Sections 8(a)(1) and (5) and 8(d)' As noted, infra, the Regional Director for Region 2, pursuant to theUnion's request, dismissed the amended complaint insofar as it namesHandi-Bag Co., Inc., Eli Shashoua, and Michael Fisher as Respondents.Consequently, the term "Respondents" will hereinafter refer only toSemco Capital Group Ltd. and Bags by Gail, Inc.267 NLRB No. 29by failing to remit employee dues and initiationfees, by failing to remit certain sums to the trusteesof the Insurance Trust Fund and the Joint Retire-ment Fund, as required by the collective-bargain-ing agreement, and by failing to comply with theawards of the impartial chairman requiring thatcertain sums be remitted to the Union and its trustfunds. The amended complaint also alleges that Re-spondents violated Sections 8(a)(1), (3), and (5) and8(d) by permanently discontinuing their manufac-turing operations, discharging unit employees, andsubcontracting to various employers the work for-merly performed by unit employees. The amendedcomplaint further alleges that by the above con-duct Respondents repudiated the collective-bar-gaining process and withdrew recognition from theUnion as the exclusive collective-bargaining repre-sentative of Respondents' unit employees, in viola-tion of Sections 8(a)(1) and (5) and 8(d).Thereafter, the Union requested that the chargebe withdrawn insofar as it relates to Handi-BagCo., Inc., Eli Shashoua, and Michael Fisher. On 21May 1982 Respondents withdrew their answer tothe complaint with regard to Bags by Gail, Inc.,and Semco Capital Group Ltd. On 27 May 1982,the Regional Director for Region 2 issued an"Order Approving Withdrawal of Charge in Partand Dismissing Complaint in Part," which ap-proved the request for the withdrawal of thecharge with respect to Handi-Bag Co., Inc., EliShashoua, and Michael Fisher.On 6 July 1982 counsel for the General Counselfiled directly with the Board a Motion for Sum-mary Judgment. On July 14, 1982, the Board issuedan order transferring proceeding to the Board andNotice To Show Cause why the General Counsel'sMotion for Summary Judgment should not begranted. Respondents have not filed a response tothe Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides:The respondent shall, within 10 days from theservice of the complaint, file an answer there-to. The respondent shall specifically admit,deny, or explain each of the facts alleged inthe complaint, unless the respondent is withoutknowledge, in which case the respondent shall221 DECISIONS OF NATIONAL LABOR RELATIONS BOARDso state, such statement operating as a denial.All allegations in the complaint, if no answeris filed, or any allegation in the complaint notspecifically denied or explained in an answerfiled, unless the respondent shall state in theanswer that he is without knowledge, shall bedeemed to be admitted to be true and shall beso found by the Board, unless good cause tothe contrary is shown.The complaint and notice of hearing, and theamended complaint and notice of hearing, servedon Respondents specifically stated that unless ananswer was filed to the complaint and the amendedcomplaint within 10 days from the service thereof"all of the allegations in the [complaint and amend-ed complaint] shall be deemed to be admitted to betrue and shall be so found by the Board." Al-though Respondents filed a timely answer to thecomplaint, they subsequently withdrew theiranswer on 21 May 1982. The withdrawal of ananswer necessarily has the same effect as the failureto file an answer.2Since Respondents have withdrawn their answerand have failed to respond to the Notice To ShowCause, the allegations of the amended complaintare deemed to be admitted and are found to betrue. Accordingly, we grant the General Counsel'sMotion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTSAt all times material herein, Handi-Bag Co., Inc.,a New York corporation with an office and placeof business in New York, New York, has been en-gaged in the manufacture and nonretail sale ofladies handbags and related products. At all timesmaterial herein, Bags by Gail, Inc., a New Yorkcorporation with an office and place of business inNew York, New York, has been engaged in themanufacture and nonretail distribution of ladieshandbags and related products. At all times materi-al herein, Handi-Bag Co., Inc., and Bags by Gail,Inc., have been affiliated business enterprises withcommon officers, ownerships, directors, manage-ment, and supervision. They have formulated andadministered a common labor policy affecting theiremployees, have shared common facilities, haveprovided services for and made sales to each other,have interchanged personnel with each other, andhave held themselves out to the public as a singleintegrated business enterprise. By virtue of theabove, Handi-Bag Co., Inc., and Bags by Gail, Inc.,a Image Arts, Inc., 236 NLRB 1229 (1978).constitute a single integrated business enterpriseand a single employer within the meaning of theAct.At all times material herein, Semco CapitalGroup Ltd. has been the sole owner of Handi-BagCo., Inc., and Bags by Gail, Inc., and MichaelFisher and Eli Shashoua have been the sole stock-holders of, as well as agents and principals of,Semco Capital Group Ltd. At all times materialherein, Michael Fisher, Eli Shashoua, have exer-cised substantial day-to-day control over the laborrelations and business operations of Handi-Bag Co.,Inc., and Bags by Gail, Inc. By virtue of the above,Semco Capital Group Ltd., Michael Fisher, and EliShashoua have been at all material times hereinalter egos of Handi-Bag Co., Inc., and Bags by Gail,Inc.Handi-Bag Co., Inc., and Bags by Gail, Inc., areemployer members of the New York IndustrialCouncil of the National Handbag Association,herein called the Association. The Association con-sists of employers in the city and State of NewYork which are engaged in the business of manu-facturing and selling ladies handbags and relatedproducts, and which exists for the purpose, interalia, of representing its employer-members in nego-tiating and administering collective-bargainingagreements with various labor organizations, in-cluding the Union. Annually, in the course andconduct of their business operations, the employer-members of the Association, collectively, derivegross revenues in excess of $500,000 and purchasegoods and materials valued in excess of $50,000 di-rectly from firms located outside the State of NewYork. On the basis of the foregoing we find thatRespondents are, and have been at all times materi-al herein, employers engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act,and that it will effectuate the policies of the Act toassert jurisdiction herein.11. THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within themeaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Unit and the Union's RepresentativeStatusThe following employees constitute a unit appro-priate for collective-bargaining purposes within themeaning of Section 9(b) of the Act:All production employees, shipping and re-ceiving clerks, maintenance employes, patternmakers (also known as sample makers and/ordesigners), employed by the employer-mem-222 HANDI-BAG CO.bers of the Association, excluding head ship-ping clerks and other supervisors as defined inthe National Labor Relations Act, as amended.For many years, the Union has been the desig-nated exclusive collective-bargaining representativeof the employees in the above-described unit, andhas been recognized as such by the Association.Such recognition has been embodied in successivecollective-bargaining agreements, of which themost recent was effective from 22 April 1978 to 24April 1981. We find that, at all times materialherein, the Union has been the exclusive repre-sentative of the employees in the above-describedunit within the meaning of Section 9(a) of the Act.B. The 8(a)(5), (3), and (1) and 8(d) ViolationsThe above-described collective-bargaining agree-ment provides as follows:18. Inside, Subsidiary, Contracting and OutsideShopsC. A "contracting" shop is one which doeswork for an Inside Shop .... (b) The Em-ployer shall not give out any work to con-tracting shops unless the employees of theInside Shop shall work at least two and one-half (2-1/2) hours overtime per week.49. Non-Removal of ShopThe Employers shall not remove their shopsfrom the city where they are presently locat-ed, without the consent of the Union.52. Insurance Trust Fund- Welfare BenefitsA. The Employer shall continue to participateand contribute to the POCKETBOOK ANDNOVELTY WORKERS UNION INSUR-ANCE TRUST FUND (hereinafter referredto as the "INSURANCE TRUST FUND")B. The Employer shall pay one dollar ($1.00)per week to the INSURANCE TRUSTFUND for each Employee working duringany week or part thereof.54. Pension BenefitsA. The parties hereto further agree to the con-tinuation of the Pension Fund known as theJOINT RETIREMENT FUND, POCKET-BOOK AND NOVELTY WORKERSUNION, NEW YORK, (hereinafter referredto as the "JOINT RETIREMENT FUND").Each Employer shall pay weekly four (4%)percent of the gross wages to the Trustees ofthe JOINT RETIREMENT FUND herein-after provided ....4. Checkoff of Union Initiation Fees and DuesA. The Employer shall deduct and withholdweekly the Union periodic dues and initiationfees from the wages of each employee whohas voluntarily executed an authorization card,and send a check therefor to the Union notlater than the tenth (10th) day of each follow-ing month ....Since on or about 14 October 1979, Respondentshave failed and refused to make the payments tothe Insurance Trust Fund and the Joint RetirementFund, and have failed and refused to remit to theUnion the dues and initiation fees withheld fromthe wages of unit employees, as required by thecollective-bargaining agreement. Respondents en-gaged in the foregoing conduct unilaterally andwithout prior notice to the Union and withouthaving afforded the Union an opportunity to nego-tiate and bargain.In or about October 1979, pursuant to the collec-tive-bargaining agreement, the Union filed a com-plaint with the impartial chairman alleging that Re-spondents failed to remit employee dues and failedto remit certain sums, plus interest, to the trusteesof the above-described trust funds. On 10 Decem-ber 1979 the impartial chairman ordered Respond-ents to remit certain sums to the Union and to theabove-described trust funds. Since on or about 10December 1979, Respondents have failed and re-fused, and continue to fail and refuse, to complywith the impartial chairman's award.In or about February 1980, pursuant to the col-lective-bargaining agreement, the Union filed acomplaint with the impartial chairman alleging thatRespondents failed to remit employee dues andfailed to remit certain sums, plus interest, to thetrustees of the above-described trust funds. On 4March 1980 the impartial chairman ordered Re-spondents to remit certain sums to the Union andthe above-described trust funds. Since on or about4 March 1980, Respondents have failed and re-fused, and continue to fail and refuse, to complywith the impartial chairman's award.On or about 31 March 1980 Respondents perma-nently discontinued their manufacturing operations,discharged their unit employees, and subcontractedthe work formerly performed by unit employees tovarious employers. Respondents engaged in theconduct of 31 March 1980, in order to gain eco-nomic relief from the obligations of the collective-bargaining agreement, and they engaged in thatconduct unilaterally and without prior notice to theUnion and without having afforded the Union anopportunity to negotiate and bargain.223 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBy engaging in all of the above-described con-duct, Respondents have repudiated the collective-bargaining process and have withdrawn recogni-tion from the Union as the exclusive collective-bar-gaining representative of the unit employees.By failing to remit dues and fees and to makecertain payments to the above-described trustfunds, by failing to comply with the awards of theimpartial chairman which were sought pursuant tothe collective-bargaining agreement, and by perma-nently discontinuing their manufacturing oper-ations, discharging unit employees, and subcon-tracting unit work under the circumstances de-scribed above, Respondents have engaged in andare engaging in unfair labor practices within themeaning of Sections 8(a)(5) and (1) and 8(d) of theAct. By repudiating the collective-bargaining proc-ess and withdrawing recognition from the Union,Respondents have further engaged in and are en-gaging in unfair labor practices within the meaningof Sections 8(a)(5) and (1) and 8(d) of the Act. Bypermanently discontinuing their manufacturing op-erations, discharging unit employees, and subcon-tracting unit work in order to gain economic relieffrom the obligations of the collective-bargainingagreement, Respondents have engaged in conductwhich is inherently destructive of the rights guar-anteed employees by Section 7 of the Act, andhave violated Section 8(a)(3) and (1) of the Act.3IV. THE EFFECT O0 THE UNFAIR L.ABORPRACTICES UPON COMMERCEThe activities of Respondents set forth in sectionIII, above, occurring in connection with their oper-ations described in section 1, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondents have engaged incertain unfair labor practices, we shall order Re-spondents to cease and desist therefrom and takecertain affirmative action designed to effectuate thepolicies of the Act. We have found, inter alia, thatRespondents violated Section 8(a)(3) and (1), aswell as Sections 8(a)(5) and 8(d) of the Act by per-3 Milwaukee Spring Division of Illinois Coil Spring Company, 265 NLRBNo. 28 (1982); Los Angeles Marine Hardware Co., a 235 NLRB 720 (1978),enfd. 602 F.2d 1302 (9th Cir. 1979).In finding an 8(a)(3) violation in this proceeding, Member Hunter findsit unnecessary to designate Respondents' actions as "inherently destruc-tive" nor does he rely on the cases cited immediately above. Rather, hefinds the complaint may fairly be read to allege Respondents' actionswere discriminatory acts, and, in the face of a failure to file an answer tothe complaint, are sufficiently established as 8(aX3) violations.manently discontinuing their manufacturing oper-ations, discharging unit employees, and subcon-tracting unit work to various employers. In the cir-cumstances of this case, where the discontinuanceof operations, discharge of employees, and subcon-tracting of unit work have been found to violateSection 8(a)(3), (5), and (1), we find it necessary, inorder to effectuate the purposes of the Act, to re-store the status quo ante by ordering Respondentsto reopen their manufacturing operations.4Accord-ingly, we shall order Respondents to restore thestatus quo ante by reopening their manufacturingoperations, by reinstituting the work of their unitemployees, and by offering the terminated bargain-ing unit employees reinstatement to their formerpositions or, if those positions no longer exist, tosubstantially equivalent positions, without prejudiceto their seniority and other rights and privileges.We shall also order Respondents to make employ-ees whole for any loss of earnings they may havesuffered as a result of their unlawful terminations,by paying to each a sum of money equal to theamount he would have earned, less any net interimearnings, plus interest. Backpay shall be computedin accordance with the formula set forth in F. W.Woolworth Company, 90 NLRB 289 (1950), with in-terest thereon to be computed in the manner de-scribed in Florida Steel Corporation, 231 NLRB 651(1977).5In addition, we shall order Respondents to makewhole their employees by making the contractuallyrequired payments to the above-described trustfunds,6and by reimbursing employees for any ex-4 The Board's normal remedy for violations such as those found here isto order a respondent to restore the status quo ante unless the respondentcan establish that the normal remedy "would endanger its continued via-bility." See, e.g., flood Industries, Inc., 248 NLRB 597, fn. 3 (1980): LionUniform, 247 NLRB 992, 994 (1980). In the instant case, Respondentshave withdrawn their answer to the complaint, and have failed to intro-duce evidence showing that a reopening of their manufacturing oper-ations would endanger their continued viability. Respondents thereforehave failed to meet their burden in this proceeding APD Transport Corp.,253 NLRB 468, 472, fn. 6 (1980).In ordering a status quo ante remedy here, Member Hunter does notnecessarily agree that such a remedy is appropriate unless a respondentcan establish that the normal remedy "would endanger its continued via-bility." However, given the unfair labor practices found here and the factthat Respondents, by failing to file an answer, have supplied no reasonwhy such a remedy should not be given, Member Hunter joins in theremedy5 See, generally, Isis Plumbing Co., 138 NLRB 716 (1962).6 Because the provisions of employee benefit fund agreements are vari-able and complex, the Board does not provide at the adjudicatory stageof a proceeding for the addition of interest at a fixed rate on unlawfullywithheld fund payments. We leave to the compliance stage the questionof whether Respondents must pay any additional amounts into the benefitfunds in order to satisfy our "make-whole" remedy. These additionalamounts may be determined, depending upon the circumstances of eachcase, by reference to provisions in the documents governing the funds atissue and, where there are no governing provisions, to evidence of anyloss directly attributable to the unlawful withholding action, which mightinclude the loss of return on investment of the portion of funds withheld,additional administrative costs, etc., but not collateral losses.Merrywearher Optical Co., 240 NLRB 1213 (1979).224 HANDI-BAG CO.penses ensuing from Respondents' unlawful failureto make such required payments, as provided inKraft Plumbing & Heating, Inc., 252 NLRB 891, fn.2 (1980), enfd. 661 F.2d 940 (9th Cir. 1981).7CONCI.USIONS OF LAWi. Handi-Bag Co., Inc., and Bags by Gail, Inc.,constitute a single employer within the meaning ofthe Act. Semco Capital Group Ltd., MichaelFisher, and Eli Shashoua are alter egos of Handi-Bag Co., Inc., and Bags by Gail, Inc. Respondentsare employers engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.2. Leather Goods, Plastics, Handbags and Novel-ty Workers' Union, Local I, AFL-CIO, is a labororganization within the meaning of Section 2(5) ofthe Act.3. All production employees, shipping and re-ceiving clerks, maintenance employees, patternmakers (also known as sample makers and/or de-signers), employed by the employer-members ofthe Association, excluding head shipping clerks andother supervisors as defined in the National LaborRelations Act, as amended, constitute a unit appro-priate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4. At all times material herein, the above-namedlabor organization has been the exclusive repre-sentative of all employees in the aforesaid appropri-ate unit for the purposes of collective bargainingwithin the meaning of Section 9(a) of the Act.5. By failing to remit employee dues and fees, byfailing to comply with the impartial chairman'sawards which were sought pursuant to the collec-tive-bargaining agreement, by permanently discon-tinuing their manufacturing operations, dischargingtheir unit employees, and subcontracting unit work,and by repudiating the collective-bargaining proc-ess and withdrawing recognition from the Union,Respondents have engaged in and are engaging inunfair labor practices within the meaning of Sec-tions 8(a)(5) and (1) and 8(d) of the Act.6. By permanently discontinuing their manufac-turing operations, discharging their unit employees,and subcontracting unit work, Respondents haveengaged in and are engaging in unfair labor prac-tices within the meaning of Section 8(a)(3) and (1)of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-' See also F. Landon Cartage Co., 265 NLRB No 177 (1982).lations Board hereby orders that the Respondents,Semco Capital Group Ltd. and Bags by Gail, Inc.,New York, New York, their officers, agents, suc-cessors, and assigns, shall:1. Cease and desist from:(a) Failing to remit to the union employees duesand initiation fees, as required by the collective-bargaining agreement, and failing to comply withthe awards of the impartial chairman requiring thatdues be remitted.(b) Failing to make payments to the trustees ofthe Insurance Trust Fund and the Joint RetirementFund, as required by the collective-bargainingagreement, and failing to comply with the awardsof the impartial chairman requiring that such pay-ments be made.(c) Permanently discontinuing their manufactur-ing operations, discharging their unit employees,and subcontracting unit work, unilaterally andwithout prior notice to the Union and withouthaving afforded the Union an opportunity to nego-tiate and bargain, and for the purpose of gainingeconomic relief from the obligations of the collec-tive-bargaining agreement.(d) Repudiating the collective-bargaining processand withdrawing recognition from the Union as theexclusive collective-bargaining representative oftheir unit employees.(e) In any other manner interfering with, re-straining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain collectively withLeather Goods, Plastics, Handbags and NoveltyWorkers' Union, Local I, AFL-CIO, as the exclu-sive representative of all the employees in the ap-propriate unit with respect to rates of pay, wages,hours, and other terms and conditions of employ-ment.(b) Reopen their manufacturing operations andrestore the unit work previously performed by unitemployees.(c) Recall the unlawfully discharged unit em-ployees and offer them immediate and full rein-statement to their former positions, or, if those po-sitions no longer exist, to substantially equivalentpositions, without prejudice to their seniority andother rights and privileges previously enjoyed.(d) Make whole the unit employees for any lossof earnings they may have suffered by reason oftheir unlawful discharges, and further make themwhole by transmitting payments to the InsuranceTrust Fund and Joint Retirement Fund, as requiredby the collective-bargaining agreement and the225 DECISIONS OF NATIONAL LABOR RELATIONS BOARDawards of the impartial chairman, and further makethem whole by reimbursing them for any expensesensuing from Respondents' unlawful failure tomake such required payments, in the manner setforth in the section of this Decision and Order enti-tled "The Remedy."(e) Remit to the Union employee dues and initi-ation fees which have been withheld unlawfully.(f) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(g) Post at their New York, New York, facilitycopies of the attached notice marked "Appendix."8Copies of said notice, on forms provided by theRegional Director for Region 2, after being dulysigned by Respondents' representative, shall beposted by Respondents immediately upon receiptthereof, and be maintained by them for 60 consecu-tive days thereafter, in conspicuous places, includ-ing all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken byRespondents to ensure that said notices are not al-tered, defaced, or covered by any other material.(h) Notify the Regional Director for Region 2, inwriting, within 20 days from the date of this Order,what steps Respondents have taken to complyherewith.8 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT fail to remit to LeatherGoods, Plastics, Handbags and Novelty Work-ers' Union, Local 1, AFL-CIO, employee duesand initiation fees, as required by our collec-tive-bargaining agreement, and WE WILL NOTfail to comply with the awards of the impartialchairman, requiring that dues be remitted.WE WILL NOT fail to make payments to thetrustees of the Insurance Trust Fund and theJoint Retirement Fund, as required by the col-lective-bargaining agreement, and WE WILLNOT fail to comply with the awards of the im-partial chairman requiring that such paymentsbe made.WE WILL NOT permanently discontinue ourmanufactuing operations, discharge unit em-ployees, and subcontract unit work to variousemployers, unilaterally and without priornotice to the above-described Union and with-out having afforded the above-described Unionan opportunity to negotiate and bargain, andfor the purpose of gaining economic relieffrom the obligations of our collective-bargain-ing agreement.WE WILL NOT repudiate the collective-bar-gaining process and withdraw recognitionfrom the above-described Union as the exclu-sive collective-bargaining representative of ourunit employees.WE WILL NOT in any other manner interferewtih, restrain, or coerce employees in the exer-cise of the rights guaranteed them in Section 7of the Act.WE WILI., upon request, bargain collectivelywith the above-described Union as the exclu-sive representative of all the employees in theappropriate unit with respect to rates of pay,wages, hours, and other terms and conditionsof employment.WE WILL reopen our manufacturing oper-ations and restore the unit work previouslyperformed by unit employees.WE WILL recall the unlawfully dischargedunit employees and offer them immediate andfull reinstatement to their former positions, or,if those positions no longer exist, to substan-tially equivalent positions, without prejudice totheir seniority and other rights and privilegespreviously enjoyed.WE WILL make the unit employees wholefor any loss of earnings they may have suf-fered by reason of their unlawful discharges,and further make them whole by transmittingpayments to the Insurance Trust Fund andJoint Retirement Fund, as required by the col-lective-bargaining agreement and the awardsof the impartial chairman, and further makethem whole by reimbursing them for any ex-penses ensuing from our unlawful failure tomake such required payments, with interest, inthe manner prescribed by the National LaborRelations Board.WE WILL remit to the above-describedUnion employee dues and initiation fees whichwe unlawfully withheld.SEMCO CAPITAL GROUP LTD. ANDBAGS BY GAIL, INC.226